ORDER AFFIRMING REMAND RESULTS
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Amended Results of Redetermination Pursuant to Court Remand Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States, Slip Op. 93-241 (December 21, 1993) (“Remand Results”), wherein antidump-ing duties were recalculated after applying best information available to U.S. sales for which there was no home market sale match and for which no constructed value information had been provided, and any comments and responses to the Remand Results submitted by the parties, it is hereby
Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.